IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 00-11363
                         Conference Calendar



JAMES ERIC LOFTEN,

                                          Petitioner-Appellant,

versus

GARY L. JOHNSON, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION,

                                          Respondent-Appellee.

                        --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                       USDC No. 5:00-CV-233-C
                        --------------------
                           April 11, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     James Eric Loften, Texas prisoner # 616132, seeks a

certificate of appealability (“COA”) to appeal the district

court’s partial dismissal of his 28 U.S.C. § 2254 habeas corpus

petition.   This court must raise the issue of its appellate

jurisdiction sua sponte. Mosley v. Cozby, 813 F.2d 659, 660 (5th

Cir. 1987).    Because the district court’s order adjudicated fewer

than all of Loften’s claims, this court lacks jurisdiction to



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-11363
                                 -2-

consider it.    See Thompson v. Betts, 754 F.2d 1243, 1245 (5th

Cir. 1985); 28 U.S.C. § 1291.

     Accordingly, the appeal is DISMISSED for lack of

jurisdiction.   Loften’s request for a COA is DENIED.

     APPEAL DISMISSED; COA DENIED.